Citation Nr: 1504506	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1998 to February 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2014, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a higher evaluation  for her service-connected left knee disability.  She was last examined by VA in April 2011.  The record reflects that the Veteran failed to report for a VA examination scheduled for August 2013.  The reason for the Veteran's failure to report is not of record, however, during her October 2014 hearing, she indicated that her left knee disability had worsened since she was last evaluated.  Specifically, she reported that she now experiences increased pain, weakness, swelling and instability of the left knee.  A Veteran is entitled to a new VA examination where there is evidence, including her statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of her left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA orthopedic examination to ascertain the severity of the Veteran's current left knee disability.  The entire claims file must be made available to and reviewed by the examiner.

The examiner must clarify the current severity of the Veteran's left knee disability, to include current range of motion findings, whether there is x-ray confirmation of arthritis, whether there is objective evidence of instability of the knee joint, locking, effusion, subluxation, or any other manifestation. 

The examiner is to discuss any associated limitation of motion, favorable ankylosis, and unfavorable ankylosis of the left knee.  In addition, the examiner is to discuss whether the Veteran's left knee disability exhibits weakened movement, excess fatigability, or incoordination.  If feasible, this determination must be expressed in terms of the degree of additional range of motion lost.  The examiner must express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his left knee repeatedly over a period of time.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
 
2.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




